F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                                     PUBLISH
                                                                      March 13, 2007
                   UNITED STATES CO URT O F APPEALS                Elisabeth A. Shumaker
                                                                       Clerk of Court
                                TENTH CIRCUIT



 U N ITED STA TES O F A M ER ICA,

             Plaintiff - Appellee,
       v.                                               No. 06-1045
 G EO RG E C LIN TO N
 HELM STETTER,

             Defendant - Appellant.



         A PPE AL FR OM T HE UNITED STATES DISTRICT COURT
                   FOR T HE DISTRICT OF COLORADO
                       (D.C. NO . 05-CR-00163 LTB)


David A. Lane, Killmer, Lane & Newman, LLP, Denver, Colorado, for Defendant
- Appellant.

Andrew A. Vogt, Assistant United States Attorney (Troy A. Eid, United States
Attorney, with him on the brief), Denver, Colorado, for Plaintiff - Appellee.


Before M U RPH Y, M cW ILLIAM S, and HA RTZ, Circuit Judges.


HA RTZ, Circuit Judge.


      George Helmstetter was convicted in the United States District Court for

the District of Colorado on six counts of passing, uttering, and possessing

counterfeit notes with intent to defraud. See 18 U.S.C. § 472. On appeal he
challenges the peremptory challenge of a potential juror on the basis of youth and

claims that his Fifth and Sixth Amendment rights were violated when the district

court precluded testimony about his codefendant’s drug use. W e have jurisdiction

under 28 U.S.C. § 1291 and affirm.

I.    B ACKGR OU N D

      On April 6, 2005, a federal grand jury indicted M r. Helmstetter, Phyllis

Richmond, and Andrew Seeman on nine counts of passing, uttering, and

possessing counterfeit notes with intent to defraud. M r. Seeman reached a plea

agreement with the government, and M r. Helmstetter and M s. Richmond were

tried together. Six of the counts named M r. Helmstetter. Of those, five charged

him with passing counterfeit notes, and one charged him with possession of two

counterfeit notes. On one of the passing counts M s. Richmond was also charged.

In addition, she was charged in a second, separate passing count.

      M s. Richmond apparently had used heroin. She filed a pretrial motion in

limine to prevent the government from introducing evidence of her drug use.

Although the motion did not attempt to bar M r. Helmstetter from presenting any

evidence, at the hearing on the motion his counsel alerted the court to his client’s

interest in this information. He stated that “if the trials [of M s. Richmond and

M r. Helmstetter] are not severed,” as he and M s. Richmond had requested in

earlier unresolved motions, “there may be a chance that M r. Helmstetter as part of

his defense may want to get into [M s. Richmond’s drug use] over

                                         -2-
M s. Richmond’s objections.” R. Vol. II at 5. “I’m just saying that as further fuel

for the severance fire,” he added. Id. The district court conditionally granted the

motion in limine, noting that its decision was not “a definitive ruling” on the

issue. Id. The next day the court denied the severance motions by

M r. Helmstetter and M s. Richmond. 1

      As trial was about to begin, M r. Helmstetter’s counsel warned the court that

he m ay m ention in his opening statement that M s. Richmond was a drug user. H e

said that “[i]t’s going to be part of the evidence to explain why various funds

were in the possession of M r. Helmstetter.” R. Vol. III at 9. Observing that

counsel’s comments “sound[ed] like a whipsaw strategy” to support the

previously denied severance, the court stated that it “ha[d] granted conditionally

[M s. Richmond’s] motion in limine, and the jury is instructed that counsel’s

opening statements are not evidence. It’s hard for me to see how this is relevant,

but we’ll have to take that in the context of the trial.” Id. at 9–10.

      During jury selection the government used peremptory challenges to strike

two potential jurors with Hispanic surnames. M r. Helmstetter’s counsel objected

under Batson v. Kentucky, 476 U.S. 79 (1986), which prohibits the use of

      1
         M r. Helmstetter perfunctorily asserts in his opening brief that the district
court should have severed his trial from M s. Richmond’s. But the brief does not
list this as an issue for appeal and does not present any argument supporting the
assertion. W e therefore need not address the issue. See United States v. Wooten,
377 F.3d 1134, 1145 (10th Cir. 2004) (“The court will not consider . . . issues
adverted to in a perfunctory manner, unaccompanied by some effort at developed
argumentation.” (internal quotation marks omitted)).

                                          -3-
peremptory challenges on the basis of race. The government offered race-neutral

explanations for each strike. See id. at 97–98. The first potential juror was an

attorney litigating a case against a law-enforcement entity. As to the second, the

government stated:

      [S]he is 20 years old. She is a high school graduate. She has a
      pierced lip. And it would not make a difference what race she is. If
      she is in fact of Hispanic origin I would exercise that challenge
      because of her youth and because of the mix w ith other jurors.

R. Vol. III at 64. M r. Helmstetter’s counsel responded that this justification was

“age discrimination, if nothing else. . . . She’s old enough to serve as a juror. . . .

She’s a qualified juror.” Id. at 65. The court denied the Batson challenge.

      In his opening statement M r. Helmstetter’s counsel acknowledged that his

client had passed counterfeit bills but said that he had not known that they were

counterfeit. He also acknowledged that M r. Helmstetter had given counterfeit

bills to M s. Richmond. This had occurred because he had been living with

M s. Richmond, who had a “drug problem,” and he had taken control of her

spending to prevent her from buying drugs. Id. at 122. As a result, “[i]f she

passed [any counterfeit bills], it was money that [he] gave her for shopping.” Id.

      After the prosecution rested its case and the district court denied the

defendants’ motions for acquittal, M s. Richmond testified on her own behalf.

M r. Helmstetter’s counsel did not attempt to cross-examine her about her drug




                                          -4-
use, although he did ask whether M r. Helmstetter was “doling out money to you

in an effort to control your expenditures.” R. Vol. V at 555. She answered yes.

      M r. Helmstetter was the next witness. On direct examination he stated that

when he moved in w ith M s. Richmond shortly before the counterfeit bills were

passed, she “didn’t exactly look like she used to. I had always been amazed at

her appearance. She always cut quite a swath everywhere she goes.” Id. at 585.

W hen M s. Richmond’s counsel objected to this line of questioning,

M r. Helmstetter’s counsel explained in a bench conference that he “want[ed] to

get into [M s. Richmond’s alleged drug addiction] as the reason why George

Helmstetter had all the money that she had and he would dole out money to her.”

Id. at 586. The district court responded that he could “get into [M r. Helmstetter’s

motivations] without discussing heroin” by examining him “in a generic fashion

in terms of concerns about [M s. Richmond’s] ability to manage her financial

affairs.” Id. M r. Helmstetter’s counsel objected to the ruling, and the court

explained that testimony on M s. Richmond’s drug use was not relevant to the

charges at issue and would be prejudicial to M s. Richmond.

      M r. Helmstetter was found guilty on all six counts. M s. Richmond w as

acquitted on the two counts on which she was charged. On January 26, 2006,

M r. Helmstetter was sentenced to six concurrent 24-month terms of

imprisonment.

II.   D ISC USSIO N

                                         -5-
      M r. Helmstetter raises three issues on appeal. He claims that (1) a

peremptory challenge on the basis of youth denied equal protection and violated

the separation-of-powers doctrine; (2) his Sixth Amendment rights were violated

when the district court precluded him from cross-examining M s. Richmond

regarding her drug use; and (3) his Fifth Amendment right to due process was

violated w hen the court precluded him from testifying about M s. Richmond’s

drug use.

      A.     Peremptory C hallenge

             1.     Equal Protection

      For his equal-protection claim M r. Helmstetter contends that “w hile

discrimination against jurors on the basis of their youth does not carry with it the

historical connotations of racial discrimination, the principle that individuals

should be treated as individuals and not be discriminated against on the basis of

an immutable characteristic . . . is . . . another form of stereotyping.” Aplt. Br. at

16. He notes that Congress has pronounced anyone over 18 years of age qualified

to serve as a juror, see 28 U.S.C. § 1865, and that “to strike a member of this

legislatively recognized group . . . is to violate [equal protection].” Aplt. Br. at

12. He admits, however, that “no court which has considered extending Batson to

cover age discrimination in jury selection has done so.” Id. at 17.

      This court is among those that have declined to extend Batson to age-based

peremptory strikes. In Hidalgo v. Fagen, Inc., 206 F.3d 1013 (10th Cir. 2000),

                                          -6-
the defendant exercised a peremptory challenge against a woman who appeared to

be Hispanic. W hen the plaintiff objected, defendant’s counsel explained that he

“prefer[s] older people, rather than younger people” for juries. Id. at 1018. W e

held that this explanation was permissible because it was race-neutral, stating, “A

fair reading of the explanation for the strike is that Fagen’s counsel struck

M s. Gonzales because of her youth. W e have held this to be an acceptable race-

neutral justification for exercising a peremptory strike.” Id. at 1019 (citing

United States v. Joe, 8 F.3d 1488, 1499 (10th Cir. 1993) (affirming denial of

Batson challenge when prosecutor offered three race-neutral reasons, one of

which w as the youth of the juror)).

      Even if not strictly bound by this precedent, we see no reason to reexamine

it in light of the fact that every other circuit to address the issue has rejected the

argument that jury-selection procedures discriminating on the basis of age violate

equal protection. See United States v. Cresta, 825 F.2d 538, 544–45 (1st Cir.

1987) (prosecutor’s challenge of potential jurors aged 18 to 34 does not violate

equal protection); United States v. Bryce, 208 F.3d 346, 350 n.3 (2d Cir. 2000)

(peremptory strike based on youth of juror permissible race-neutral justification);

Pemberthy v. Beyer, 19 F.3d 857, 870 n.18 (3d Cir. 1994) (Alito, J.) (age-based

peremptory challenges are subject to rational-basis scrutiny and are likely to be

held rationally related to the legitimate objectives of jury impartiality and the

appearance of impartiality); Howard v. Moore, 131 F.3d 399, 408 (4th Cir. 1997)

                                          -7-
(en banc) (age is acceptable race-neutral factor under Batson); United States v.

Jimenez, 77 F.3d 95, 100 (5th Cir. 1996) (same); United States v. M axwell, 160

F.3d 1071, 1075–76 (6th Cir. 1998) (Batson inapplicable to peremptory

challenges of young adults); United States v. Jackson, 983 F.2d 757, 762 (7th Cir.

1993) (“[N]o court has found a Fourteenth Amendment equal protection violation

based upon the exclusion of a certain age group from the jury.”); Weber v.

Strippit, Inc., 186 F.3d 907, 911 (8th Cir. 1999) (declining to extend Batson to

peremptory challenges removing jurors over 50); United States v. Pichay, 986

F.2d 1259, 1260 (9th Cir. 1993) (“[Y]oung adults do not constitute a cognizable

group for purposes of an equal protection challenge to the composition of a petit

jury.”); U nited States v. William s, No. 06-13793, 2007 W L 140997, at *1 (11th

Cir. Jan. 22, 2007) (unpublished decision) (peremptory strike on basis of youth

permissible); see also United States v. White, 899 F.2d 52, *1 (D.C. Cir. 1990)

(per curiam) (unpublished table decision) (young, black males not a cognizable

racial group under Batson); cf. Rice v. Collins, 126 S. Ct. 969, 975 (2006) (on

habeas review, holding that state trial court could credit prosecutor’s proffered

justification of peremptory challenge as being on the basis of youth and in dictum

noting that “[i]t is not unreasonable to believe the prosecutor remained worried

that a young person with few ties to the community might be less willing than an

older, more permanent resident to impose a lengthy sentence for possessing a




                                         -8-
small amount of a controlled substance”). W e reject M r. Helmstetter’s equal-

protection challenge.

               2.   Separation of Pow ers

      M r. Helmstetter also argues that peremptory strikes on the basis of age

violate the separation-of-powers doctrine. He points to 28 U.S.C. § 1865, which

provides, in part, that United States citizens over 18 are qualified to be jurors. H e

reasons that

      [i]n striking [a] juror because of her youth, the prosecutor . . . made a
      policy pronouncement that, in his opinion, Congress was simply
      wrong in qualifying this twenty-year old juror for service. In
      sustaining that reason, the [district court] in conjunction with the
      prosecutor, made the work of Congress a nullity.

Aplt. Br. at 18.

      M r. H elmstetter never raised this separation-of-powers argument below.

Indeed, at oral argument he acknowledged that he “didn’t say the words

separation of powers” w hen he objected to the peremptory challenge. He

contends, however, that his statement to the district court that the prospective

juror w as “a qualified juror,” R. Vol. III at 65, should suffice for preservation.

W e disagree. Pointing out that a prospective juror may be statutorily qualified

hardly indicates that a strike of that juror may violate the separation-of-powers

doctrine. W e conclude that M r. Helmstetter’s separation-of-powers argument was

raised for the first time in this court. “[W]e find no reason to deviate from the




                                          -9-
general rule that we do not address arguments presented for the first time on

appeal.” United States v. M ora, 293 F.3d 1213, 1216 (10th Cir. 2002).

      B.     Sixth A mendm ent Violation

      “W hether rooted directly in the Due Process Clause of the [Fifth]

Amendment or in the Compulsory Process or Confrontation clauses of the Sixth

Amendment, the Constitution guarantees criminal defendants a meaningful

opportunity to present a complete defense.” Holmes v. South Carolina, 126 S. Ct.

1727, 1731 (2006) (internal quotation marks omitted). Included in a defendant’s

Sixth Amendment right to confront witnesses against him is the right to cross-

examine those witnesses called by other parties. See Nelson v. O’Neil, 402 U.S.

622, 626–27 (1971). M r. Helmstetter asserts that his Sixth Amendment rights

were violated when he was precluded from cross-examining his codefendant

regarding her drug use. He contends that this matter was central to his defense

that he did not know that the bills w ere counterfeit. According to

M r. Helmstetter, “Painting [him] in a sinister light by virtue of his unusual

control over the flow of Richmond’s money, made it appear that [he] wanted

Richmond to pass counterfeit, when the reality was that he simply wanted her off

heroin.” Aplt. Br. at 26.

      But M r. Helmstetter never attempted to cross-examine M s. Richmond on

the matter. And, contrary to M r. Helmstetter’s contention, the district court never

precluded him from such cross-examination. Although on at least two occasions

                                         -10-
before trial he did state his interest in submitting evidence on M s. Richmond’s

drug use, he never sought a ruling from the court on this issue, and the court

never made one. That the court may have conditionally granted a motion in

limine preventing the government from submitting evidence about

M s. Richmond’s drug use could not be construed as a limitation on

M r. Helmstetter’s ability to seek admission of the same evidence. The

admissibility of evidence depends on the purpose for which it is offered, and

M r. H elmstetter’s purpose could have been far different from the government’s.

In any event, the court’s comment before opening statements that “w e’ll have to

take [the issue of the relevance of M s. Richmond’s drug use] in the context of the

trial,” R. Vol. III at 10, clearly indicates that M r. Helmstetter had not already

been barred from presenting testimony on this subject. Because the court did not

restrict M r. Helmstetter’s cross-examination of M s. Richmond, his Sixth

Amendment rights were not violated.

      C.     Fifth A mendm ent Violation

      M r. Helmstetter asserts that his Fifth Amendment right to due process was

violated when the district court prevented him from testifying about

M s. Richmond’s alleged drug use. In limiting M r. Helmstetter’s testimony on this

issue, the district court said that he could explain his motivations for controlling

M s. Richmond’s finances “in a generic fashion in terms of concern about her

ability to manage her financial affairs.” R. Vol. V at 586. This limitation, the

                                         -11-
court explained, was appropriate because testimony on M s. Richmond’s drug use

was not relevant and would be prejudicial to M s. Richmond. On appeal

M r. Helmstetter asserts that preclusion of testimony on M s. Richmond’s drug use

prevented him from explaining why he was controlling her money and from

impeaching her credibility as a witness.

      As the Supreme Court recently stated:

      W hile the Constitution . . . prohibits the exclusion of defense
      evidence under rules that serve no legitimate purpose or that are
      disproportionate to the ends that they are asserted to promote, w ell-
      established rules of evidence permit trial judges to exclude evidence
      if its probative value is outweighed by certain other factors such as
      unfair prejudice, confusion of the issues, or potential to mislead the
      jury.

Holmes, 126 S. Ct. at 1732. In particular, “the Constitution permits judges to

exclude evidence that is repetitive, only marginally relevant or poses an undue

risk of harassment, prejudice, or confusion of the issues.” Id. (ellipsis, brackets,

and internal quotation marks omitted).

      M r. Helmstetter’s right to due process was not violated. To begin with, any

prejudice caused by the exclusion of his testimony on M s. Richmond’s alleged

drug use is largely of M r. Helmstetter’s own making: The first mention of his

control of her finances was in his own opening statement, and it was his cross-

examination of M s. Richmond that elicited the first testimony on his control of

her finances. On direct examination M s. Richmond had testified only that he had

given her money for his share of the rent and to contribute towards other

                                           -12-
expenses, not that he was controlling her spending. M oreover, we see little

relevance in M r. Helmstetter’s explanation of w hy he controlled M s. Richm ond’s

finances, and evidence of her drug use could be quite prejudicial to her. W e

cannot countenance a party’s unnecessary creation of its own exigency (here, the

alleged prejudice arising from testimony concerning control of finances) to justify

the admission of evidence that would otherw ise be clearly improper.

       As to M r. Helmstetter’s contention that the district court’s ruling prevented

him from impeaching M s. Richmond’s credibility, the contention was not

preserved below. His objection in district court made no mention of

impeachment. An appellant cannot challenge the exclusion of evidence at trial by

offering a ground for admission not raised below. See United States v. Barbee,

968 F.2d 1026, 1031 (10th Cir. 1992); see 1 Jack B. W einstein & M argaret A.

Berger, W einstein’s Federal Evidence § 103.12[3] (Joseph M . M cLaughlin ed., 2d

ed. 2006) (“The right to claim error on appeal is not preserved by a correctly

overruled specific objection in the trial court if the objection is based on a

different ground than the argument on appeal.”).

       M r Helmstetter’s right to due process was not violated.

III.   C ON CLU SIO N

       W e AFFIRM the judgment of the district court.




                                         -13-